Citation Nr: 1012998	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  09-30 818	)	DATE
	)
	)

On appeal from the
Home Loan Eligibility Center in Winston-Salem, North 
Carolina


THE ISSUE

Entitlement to a certificate of eligibility for VA home loan 
benefits.


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The appellant served on active duty from September 2003 to 
August 2005.  
This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2009 decision of the Eligibility Center in 
Winston-Salem, North Carolina.  

This matter must be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, to ensure 
compliance with applicable law.  VA will notify the 
appellant if further action is required on his part.


REMAND

The Board has determined that it must obtain clarification 
of both the appellant's "term of service" and the basis of 
the denial of this claim.  

The appellant's Certificate of Release or Discharge from 
Active Duty indicates that he entered active duty on 
September 23, 2003 and was separated on August 1, 2005 with 
a total of one year, ten months, and nine day of net active 
service.  It further reflects that the appellant "completed 
first full term of service."  The narrative reason for 
separation was "miscellaneous/general reasons."  

Entitlement to a certificate of eligibility for loan 
guaranty benefits is dependent upon length of service.  A 
veteran who initially enters service after September 7, 
1980, must complete either 24 months of continuous active 
duty, or the full period for which the Veteran was called or 
ordered to active duty, whichever period was shorter.  38 
U.S.C.A. § 5303A(b)(1).

As noted by the Home Loan Eligibility Center, the appellant 
served 678 days of qualifying active military duty, which is 
less than the two years of active service required by 38 
U.S.C.A § 5303A.  However, while the Home Loan Eligibility 
Center found that the appellant's discharge was not under 10 
U.S.C.A §§ 1171 or 1173, there is no evidence of record upon 
which to base this finding. Conversely, while the 
appellant's Certificate of Release or Discharge from Active 
Duty indicates that he "completed first full term of 
service," there is no further explanation of whether the 
appellant was released from his active duty commitment 
earlier than his original discharge date such as would 
exempt him from the 24-month requirement of 38 U.S.C.A §  
5303A.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  Obtain the appellant's complete 
service personnel records, and based 
upon those records and any others 
obtained, and ascertain  whether the 
appellant meets the criteria of release 
from active duty as specified in 10 
U.S.C.A §§ 1171 or 1173.

2.  The RO/AMC should take such 
additional development action as it 
deems proper with respect to the claim.  
If any such action does not resolve the 
claims, the RO/AMC shall issue the 
appellant a Supplemental Statement of 
the Case, with complete explanation of 
the reasons and bases for its decision.  
Thereafter, the case should be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


